Citation Nr: 1725530	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to April 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the VA RO.

In January 2017, the Veteran submitted a Declaration of Status of Dependents.  As such, the issue of entitlement to dependency allowance has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On May 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims of entitlement to service connection for an upper back disability and a left shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for an upper back disability and a left shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a signed statement in May 2017 stating that he wished to withdraw his claims of entitlement to service connection for an upper back disability and a left shoulder disability.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The claim of entitlement to service connection for an upper back disability is dismissed.

The claim of entitlement to service connection for a left shoulder disability is dismissed. 



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


